WARNER, Judge.
Appellant claims that per se reversible error occurred when, in responding to a jury question during deliberations, the trial court supplied the jury with a written copy of one instruction but failed to supply written copies of the remaining instructions. However, since appellant failed to object, the issue is not preserved for appeal. See Serrano v. State, 639 So.2d 68, 69 (Fla. 3d DCA 1994); see also State v. Delva, 575 So.2d 643, 644 (Fla.1991)(jury instruction errors subject to contemporaneous objection rule and are not reviewable absent objection); Rojas v. State, 552 So.2d 914, 915 (Fla.1989)(objection required to preserve error in reinstruction for appeal); Bohannon v. State, 546 So.2d 1081, 1082 (Fla. 3d DCA 1989) (specific objection required to preserve reinstruction issue for appellate review).
As to appellant’s sentences, the state concedes that the sentences on appellant’s two misdemeanor convictions were illegal as exceeding the statutory maximum. However, because appellant has served his sentence, no relief is possible. The second issue is therefore moot.
GLICKSTEIN and SHAHOOD, JJ., concur.